UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1867


EVER JOSUE CRUZ-GUILLEN,

                Petitioner,

          v.

DANA JAMES BOENTE, Acting Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 19, 2017               Decided:   February 7, 2017


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andrew W. Clopman, ANDREW W. CLOPMAN, P.A., Stuart, Florida, for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Mary Jane Candaux, Assistant Director, Matthew
A. Connelly, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ever Josue Cruz-Guillen, a native and citizen of Honduras,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reconsider and reopen.

For    the   reasons     set   forth    below,    we    deny    the    petition       for

review.

       The denial of a motion to reconsider is reviewed for abuse

of discretion.          8 C.F.R. § 1003.2(a) (2016); Urbina v. Holder,

745 F.3d 736, 741 (4th Cir. 2014); Narine v. Holder, 559 F.3d

246, 249 (4th Cir. 2009).              A motion to reconsider asserts that

the Board made an error in its earlier decision.                            The movant

must specify the error of fact or law in the Board’s prior

decision.     See 8 C.F.R. § 1003.2(b)(1) (2016).                    We will reverse

the denial of a motion to reconsider “only if the Board acted

arbitrarily, irrationally, or contrary to law.”                            Narine, 559

F.3d at 249 (internal quotation marks omitted).

       We also review the denial of a motion to reopen for abuse

of discretion.          8 C.F.R. § 1003.2(a); INS v. Doherty, 502 U.S.

314, 323-24 (1992); Mosere v. Mukasey, 552 F.3d 397, 400 (4th

Cir.   2009).      The    Board’s      “denial    of    a    motion    to    reopen    is

reviewed with extreme deference, given that motions to reopen

are disfavored because every delay works to the advantage of the

deportable      alien    who   wishes    merely    to       remain    in    the   United

States.”     Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009)

                                          2
(internal quotation marks omitted).                       The motion “shall state the

new facts that will be proven at a hearing to be held if the

motion is granted and shall be supported by affidavits or other

evidentiary       material.”         8 C.F.R.            § 1003.2(c)(1)     (2016).        It

“shall   not      be    granted     unless      it       appears    to   the     Board    that

evidence sought to be offered is material and was not available

and could not have been discovered or presented at the former

hearing.”      Id.

     “[A]dministrative            findings          of   fact    are   conclusive    unless

any reasonable adjudicator would be compelled to conclude to the

contrary.”        8 U.S.C. § 1252(b)(4)(B) (2012).                       Legal issues are

reviewed     de      novo,   “affording             appropriate        deference    to     the

[Board’s]’s       interpretation           of       the     INA    and     any     attendant

regulations.”          Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th

Cir. 2008).            This Court will reverse the Board only if “the

evidence . . . presented was so compelling that no reasonable

factfinder        could      fail     to        find       the     requisite       fear     of

persecution.”          Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

     We conclude that the Board did not abuse its discretion in

denying reconsideration and reopening.                           Cruz-Guillen failed to

specify an error of law or fact concerning the Board’s finding

that he failed to show a nexus between past persecution or fear

of future persecution and a protected ground.                               Additionally,

                                                3
substantial evidence supports the finding that the previously

unavailable evidence did not show that Cruz-Guillen was targeted

or that there is a reasonable possibility that he will be harmed

on account of his membership in a particular social group.

     Accordingly, we deny the petition for review.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                     4